Citation Nr: 0913330	
Decision Date: 04/09/09    Archive Date: 04/21/09

DOCKET NO.  05-16 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.	Service connection for residuals of burns, right and left 
hands.

2.	Service connection for arthritis, right and left hands.  

3.	Service connection for bilateral hearing loss.

4.	Service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran had active service from July 1962 to October 
1966.              

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in November 
2004 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma.   

In March 2007, the Board denied the Veteran's service 
connection claims for hand disorders, and remanded the 
Veteran's service connection claims for hearing loss and 
tinnitus.  The Veteran later appealed the denial of his 
service connection claims to the U.S. Court of Appeals for 
Veterans Claims (Court).

Based on a Joint Motion filed by the Veteran's representative 
and VA, the Court remanded this matter to the Board in June 
2008.  The Court ordered the Board to further consider the 
Veteran's claims for service connection for hand disorders.  
The parties to the Joint Motion agreed that additional 
analysis, and perhaps even additional medical evidence, was 
necessary to determine whether the Veteran incurred hand 
injuries in service, and whether such in-service injuries 
relate to current scar and arthritis disorders in the hands.  

In the March 2007 Board remand, the Board requested 
additional medical inquiry into the Veteran's service 
connection claims for hearing loss and tinnitus.  Shortly 
following the March 2007 Board remand, a VA compensation 
examination was conducted for these claims.  The report of 
that examination was placed into the record.  However, the 
agency of original jurisdiction had not issued a Supplemental 
Statement of the Case (SSOC) in response to the report.  

As such, the Board remanded this matter in July 2008, seeking 
additional inquiry into the Veteran's claims for service 
connection for hand disorders, and seeking the issuance of an 
SSOC.  The RO has responded to this remand.  Therefore, the 
matter is again ready for a decision by the Board.  
  

FINDINGS OF FACT

1.	The evidence of record does not preponderate against the 
Veteran's claim that he incurred scars on his hands during 
active service.    

2.	Arthritis of the hands is unrelated to service.    

3.	The Veteran's hearing loss is not related to service.

4.	The Veteran's tinnitus is not related to service.  


CONCLUSIONS OF LAW

1.	Scars on the Veteran's hands were incurred in active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2008).  

2.	Arthritis of the hands was not incurred in or aggravated 
by active service and may not be presumed to have been so 
incurred.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.310 (2008).  

3.	The Veteran's hearing loss disorder was not incurred in or 
aggravated by active service, nor may it be presumed related 
to service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2008).  

4.	The Veteran's tinnitus was not incurred in or aggravated 
by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
whether the claims decided in this decision have been 
properly developed for appellate purposes.  The Board will 
then address the merits of the claims, providing relevant VA 
law and regulations, the relevant facts, and an analysis of 
its decision.

I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the claimant has been 
apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claims, and whether the claims have been fully developed 
in accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim and whether the claimant or the VA is 
expected to provide the evidence, and is required to request 
from the claimant any other evidence in his or her possession 
that pertains to the claim.  Id. 

VA provided notification to the Veteran in several letters 
dated between September 2004 and March 2007.  38 U.S.C.A. 
§ 5103 and 38 C.F.R. § 3.159.  In these letters, VA informed 
the Veteran of the evidence needed to substantiate his 
claims, and of the elements of his claims.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2007).  VA 
advised the Veteran of the respective duties of the VA and of 
the Veteran in obtaining evidence needed to substantiate his 
claims.  VA requested from the Veteran relevant evidence, or 
information regarding evidence which VA should obtain.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 73 
Fed. Reg. 23353 (the requirement of requesting that the 
claimant provide any evidence in his/her possession that 
pertains to the claim was eliminated by the Secretary 
[effective May 30, 2008] during the course of this appeal, 
and this change eliminates the fourth element of notice as 
required under Pelegrini).  And VA notified the Veteran prior 
to the rating decision on appeal here.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2007) (VCAA notice must 
be provided to a claimant before the initial unfavorable RO 
decision).  

The Board notes a deficiency with VCAA notification, however.  
VA did not notify the Veteran regarding disability ratings 
and effective dates for the award of VA benefits until July 
2006.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2007).  Nevertheless, the Board finds that any presumed 
prejudice incurred by the Veteran as a result of the untimely 
and incomplete notice has been rebutted by the record, and 
that proceeding with a final decision is appropriate here.  
See Sanders v. Nicholson, 487 F.3d 881 (2007).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328.  Late notice regarding such 
issues has not affected the development of these claims.  
Moreover, the Board notes that following full notice the RO 
readjudiated the Veteran's claims in the November 2008 
Supplemental Statement of the Case (SSOC) of record.  See 
Mayfield, 444 F.3d 1328.  Based on this background, the Board 
finds the untimely notification to be harmless error in this 
matter.   

The VA must also make reasonable efforts to assist the 
Veteran in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  

The VCAA provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary, as further defined by statute, to make 
a decision on the claim.  38 U.S.C.A. § 5103A.  

In this matter, the Board finds that VA's duty to assist has 
been satisfied.  VA afforded the Veteran the opportunity to 
appear before one or more hearings to voice his contentions.  
VA obtained medical records relevant to this appeal.  And VA 
provided the Veteran with VA compensation examinations for 
his claims.    

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with VA's duties to notify or assist the Veteran in 
this appeal.  Therefore, the Veteran has not been prejudiced 
as a result of the Board deciding his claims here.  

II.  The Merits of the Claims for Service Connection

The Veteran claims service connection for hand and hearing 
disorders.  The RO denied the Veteran's claims in the 
November 2004 rating decision on appeal.  For the reasons set 
forth below, the Board disagrees in part with that decision.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  

When a Veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the Veteran served, the Veteran's 
military records, and all pertinent medical and lay evidence.  
See 38 U.S.C.A. § 1154 (West 2002); 38 C.F.R. § 3.303(a) 
(2008).  

Generally, to establish service connection for a disability, 
a claimant must submit the following:  First, medical 
evidence of a current disability.  Second, medical evidence, 
or in certain circumstances lay testimony, of in-service 
incurrence or aggravation of an injury or disease.  And 
third, medical evidence of a nexus between the current 
disability and the in-service disease or injury.  Pond v. 
West, 12 Vet. App. 341, 346 (1999).  

Certain conditions, such as arthritis, will be presumed to 
have been incurred in service if manifested to a compensable 
degree within one year after service.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).

Service connection may be established on a secondary basis 
for a disability that is proximately due to, the result of, 
or aggravated by a service-connected disease or injury.  38 
C.F.R. § 3.310(a) (2008).  Establishing service-connection on 
a secondary basis requires evidence sufficient to show (1) 
that a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a) (2008).  
See also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc) 
reconciling Leopoldo v. Brown, 4 Vet. App. 216 (1993) and 
Tobin v. Derwinski, 2 Vet. App. 34 (1991).

The Board will address below the Veteran's hand disorders 
separate from his hearing loss disorders.  

	Hand Disorders 

The Veteran claims that he has current hand scars which 
resulted from a burn in service.  He claims that a broken jar 
containing hot coffee scalded his hands.  He claims direct 
service connection for hand scars and arthritis disorders as 
a result of this accident.  Alternatively, he claims service 
connection for hand arthritis secondary to his claimed 
service-connected hand scars.  See 38 C.F.R. §§ 3.303, 3.310.     

The evidence of record supports the Veteran's claim to 
current skin disorders of the hands, and current arthritis 
disorders in his hands.  A July 2003 private medical record 
indicates scarring and degenerative joint disease of the 
hands.  August 2004 and August 2006 letters from the 
Veteran's private physician note scar tissue on the dorsa of 
the Veteran's hands which had atrophied and is slow to heal 
when abraded or contused, note swelling in the dorsa, note 
decreased grip strength bilaterally, and note arthritic 
changes in the hands.  And October and November VA 
compensation examination reports of record note scar and 
arthritic disorders in the hands.  See Pond, supra.  

Moreover, the evidence of record does not preponderate 
against the Veteran's claim that he scarred his hands during 
service as a result of his claimed burn.  See Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996) (to deny a claim on its 
merits, the evidence must preponderate against the claim).  
As indicated, he argues that the hot contents (coffee) of a 
glass jar, which broke in his hands, caused burns and 
subsequent scarring to his hands.  

On the one hand, the evidence of record does not show that 
the Veteran injured his hands in service, or within the first 
year of his discharge from service in October 1966.  See 
38 C.F.R. §§ 3.303, 3.307, 3.309.  Service treatment records 
show no complaints, treatment, or diagnoses for hand 
disorders or for burn disorders.  The Veteran's October 1966 
separation report of medical examination does not indicate 
any hand-related disorders.  Rather, the report indicates 
that the examiner found as normal the Veteran's upper 
extremities.  The earliest medical evidence of a post-service 
hand-related disorder is found in private medical records 
dated in April 2000 (noting a crusty spot on the back of the 
right hand), dated over 33 years following the Veteran's 
discharge from service in 1966.  See Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years 
between discharge from active service and the medical 
documentation of a claimed disability is evidence against a 
claim of service connection).  And the Veteran did not file a 
claim for service connection for his hand disorders until 
2004, almost 38 years following service.  See Shaw v. 
Principi, 3 Vet. App. 365 (1992) (a Veteran's delay in 
asserting a claim can constitute negative evidence that 
weighs against the claim).

On the other hand, the Board finds the Veteran's lay 
statements of record to be credible evidence in support of 
his claimed in-service injury, and subsequent skin disorder.  
Though a layperson is generally not capable of opining on 
matters requiring medical knowledge, lay testimony is 
competent to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997); Layno v. Brown, 6 Vet. App. 465, 469 
(1994); see also Bostain v. West, 11 Vet. App. 124, 127 
(1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) 
(a layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  

Indeed, when a disorder may be diagnosed by its unique and 
readily identifiable features, the presence of the disorder 
is not a determination "medical in nature" and is capable 
of lay observation.  In such cases, the Board is within its 
province to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a disorder when (1) a layperson is competent to 
identify the medical disorder, (2) the layperson is reporting 
a contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007). 

Here, the Veteran is clearly competent to attest to his 
symptoms during service, of pain and scarring he may have 
received from a burn to his hands.  These are "observable" 
symptoms.  See Layno, supra.  Given the consistency of his 
statements in the record, his statements before the 
undersigned in the August 2006 Board hearing, and the absence 
in the record of a separation report of medical history 
signed by the Veteran upon discharge, the Board finds as 
credible his assertions that he burned his hands in service 
and these burns caused the current hand scars.  Like the 
varicose veins disorder addressed in Barr, and the dislocated 
shoulder disorder addressed in Jandreau, a scar disorder is a 
disorder capable of lay diagnosis by an individual such as 
the Veteran.  The burn, subsequent pain and discoloration, 
and skin alteration may be observable lay evidence.  See 
Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Hence, the 
Veteran's assertions are of probative value.  As he is 
competent to testify that his current disorders result from 
the claimed in-service burn, and given the credibility of his 
assertions, the Board finds that the evidence of record does 
not preponderate against his assertion that he injured his 
hands in service, and that injury caused the current hand 
scars.  

The Board also finds that the medical nexus evidence of 
record does not preponderate against the Veteran's claim to 
service connection for hand scars.  See Alemany, supra.  In 
the November 2008 VA compensation examination report, the 
examiner stated that it would be mere speculation to opine on 
whether the Veteran's claimed in-service burn related to his 
current scars.  In effect, she abstained from offering an 
opinion, based on the fact that the Veteran's service 
treatment records are silent for the burn.  Given the absence 
of nexus evidence against the Veteran, and the credibility of 
his lay statements, the Board cannot find that the evidence 
of record preponderates against his claim that his in-service 
burn caused his current hand scars.  See Pond and Alemany, 
both supra.  

With regard to direct service connection - in contrast with 
the Board's rationale in finding the Veteran's lay assertions 
regarding hand scars credible, the Board does not find the 
Veteran competent to testify regarding his hand arthritis.  
Unlike scars on the skin - or the varicose veins addressed in 
Barr and the dislocated shoulder disorder addressed in 
Jandreau - an arthritis disorder is not a disorder capable of 
lay diagnosis by an individual such as the Veteran.  
Arthritis is a disorder that is found in the skeletal system, 
and is typically diagnosed as a result of radiology testing.  
See Woehlaert, supra.  So the Board does not find the 
Veteran's claim that he incurred arthritis in service 
credible.  Moreover, the absence of evidence of arthritis in 
the service treatment records, or the fact that the earliest 
evidence of record of a hand disorder (crusting of skin) is 
dated 33 years following service, preponderates against the 
Veteran's claim to having an arthritis disorder in service or 
within one year after service.  See 38 C.F.R. §§ 3.307, 
3.309; Pond and Maxson, both supra.  Finally, the Board found 
no medical nexus evidence in the private and VA medical 
evidence of record that relates the Veteran's hand arthritis 
directly to his in-service injury.  In fact, the October 2008 
VA compensation examination report of record indicates that 
the Veteran's in-service injury did not cause his current 
arthritis.  As such, the Board finds that the evidence of 
record preponderates against the claim that the Veteran 
directly incurred a hand arthritis disorder during service.  
See Alemany, supra.  

	Hearing Loss and Tinnitus 

The Veteran claims that acoustic trauma to his ears, from 
weapons training in the Marine Corps, caused him to incur 
current hearing loss and tinnitus.  In the November 2004 
rating decision on appeal, the RO denied the Veteran's 
claims.  For the reasons set forth below, the Board agrees 
with that decision.  

In assessing VA service connection claims for hearing loss, 
the Board must first determine whether the Veteran has a 
hearing disability under VA regulations.  Hearing 
disabilities are determined for VA purposes using criteria 
provided under 38 C.F.R. § 3.385 (2008).  Thereunder, a 
hearing disability will be determined where any of the 
following threshold measures has been found:  where the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; where the 
auditory threshold for at least three of the frequencies is 
26 decibels or greater; or where speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  Id.         

In this matter, the Board finds that the record does not 
preponderate against the Veteran's claims to having current 
hearing loss and tinnitus.  An April 2007 VA audiology 
compensation examination report of record diagnosed the 
Veteran with these disorders.  This report indicates in each 
ear, auditory thresholds higher than 40 decibels at 4000 
Hertz, moreover.  38 C.F.R. § 3.385.  As no medical evidence 
of record challenges these findings, the Board finds that the 
evidence does not preponderate against the Veteran's claims 
to having hearing loss and tinnitus.  Pond, 12 Vet. App. at 
346.    

But the Board nevertheless finds the preponderance of the 
evidence against the Veteran's claims to service connection.  
See Alemany, supra.  The evidence does not show that the 
Veteran incurred hearing disorders in service, incurred a 
hearing loss disorder within the first year of discharge from 
service, or manifested a continuity of symptomatology 
indicative of hearing loss or tinnitus in the first several 
years following discharge from service in October 1966.  38 
C.F.R. §§ 3.303(b), 3.307, 3.309; Pond, 12 Vet. App. at 346.  

Service treatment records indicate that the Veteran may have 
experienced an ear-related disorder for which an audiology 
examination was ordered, but which ultimately was not 
conduced.  Nevertheless, these records show no treatment or 
diagnoses for hearing loss or tinnitus.  The Veteran's 
October 1966 separation report of medical examination is 
negative for a hearing disorder, and found the Veteran's ears 
as normal.  The earliest medical evidence of a hearing 
disorder is found in private evidence dated in August 2004, 
over 37 years following service.  See Maxson, supra.  And the 
Veteran did not file a claim for service connection for a 
hearing disorder until 2004, also over 37 years following 
service.  See Shaw, supra.          

Lastly, no medical nexus evidence connects the Veteran's 
current hearing disorders with service.  Rather, the April 
2007 VA examiner found otherwise - she specifically stated 
that the Veteran's hearing disorders were likely unrelated to 
service.  See Pond, supra.  In support of her opinion, the 
examiner noted that the earliest evidence of hearing 
disorders was many years following service.  She found that 
her testing did not indicate "noise induced hearing loss" 
based on the configuration of the Veteran's hearing loss.  
And she noted independent causes of tinnitus, such as 
prescription drug use and tobacco and caffeine use, as the 
more likely causes of the Veteran's tinnitus.  

The Board recognizes that a disorder which first manifests 
following service can be service connected provided medical 
evidence is of record which supports such a conclusion.  See 
Hensley v. Brown, 5 Vet. App. 155, 160 (1993) ("when 
audiometric test results at a Veteran's separation from 
service do not meet the regulatory requirement for 
establishing a 'disability' at that time, he or she may 
nevertheless establish service connection for a current 
hearing disability by submitting evidence that the current 
disability is causally related to service.")   

But in this matter, the objective evidence of record supports 
the VA examiner's opinion that the Veteran's disorders do not 
relate to service.  The Veteran denied a hearing disorder 
when leaving service.  Medical personnel did not diagnose the 
Veteran with hearing loss or tinnitus until almost 38 years 
later.  The Veteran did not claim that his hearing disorders 
related to service until almost 38 years later.  And, as the 
VA examiner noted, the nature of the Veteran's hearing loss 
is presbycusic in nature rather than noise induced.  

Again, the Board has closely reviewed and considered the 
Veteran's statements.  But a determination on whether 
acoustic trauma relates to a hearing disorder is a medical 
matter.  While the Veteran can attest to observable noise he 
may have been subjected to during service, the issue of 
whether that noise caused permanent damage to his ears, or to 
his brain, is a determination requiring the expertise of a 
medical professional.  And in this matter, the medical 
professional who reviewed the claims file, and the Veteran, 
found service and hearing disorders unrelated.  Therefore, 
the Board views the Veteran's statements regarding causation 
to be insufficient to prove his claims that service caused 
current hearing loss and tinnitus.  See Espiritu, supra.   

Based on the totality of the evidence, the Board finds the 
preponderance of the evidence against the assertion that the 
Veteran's current hearing disorders are causally related to 
service.  See Alemany, supra.  As the preponderance of the 
evidence is against the Veteran's claims to hearing 
disorders, the benefit-of-the-doubt rule does not apply, and 
the claims must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

1.	Service connection for scars on both hands is granted.   

2.	Service connection for arthritis of the hands is denied.   

3.	Service connection for bilateral hearing loss is denied.  

4.	Service connection for tinnitus is denied.  



____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


